Order entered August 10 , 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00728-CV

                             BRIAN E. VODICKA, Appellant

                                            V.

A.H. BELO CORPORATION AND ERIC VAUGHN MOYE, INDIVIDUALLY, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-12693

                                         ORDER
       Before the Court is appellant’s August 6, 2018 motion to amend his motion for en banc

reconsideration. Appellant’s motion is GRANTED and appellant’s amended motion for en banc

consideration received on August 6, 2018 is ORDERED filed as of August 6, 2018.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE